904 F.2d 708
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Robert Leslie DUNSON, Defendant-Appellant (Case No. 90-5620)James Edward Marks, Defendant-Appellant.  (Case No. 90-5621)
Nos. 90-5620, 90-5621.
United States Court of Appeals, Sixth Circuit.
June 6, 1990.

Before KRUPANSKY and MILBURN, Circuit Judges and CONTIE, Senior Circuit Judge.

ORDER

1
Following the denial of their motion to suppress evidence, the defendants entered conditional pleas of guilty to possession with intent to distribute cocaine in violation of 21 U.S.C. Sec. 841(a)(1).  The district court accepted the pleas in an order entered on April 20, 1990, and set sentencing for July 6, 1990.  On May 2, 1990, the defendants filed a notice of appeal from the "final judgment" of April 20, 1990.


2
In a criminal case, the final judgment for purposes of appeal is the imposition of sentence.   Flanagan v. United States, 465 U.S. 259, 263 (1984);  Berman v. United States, 302 U.S. 211, 212 (1937).  In these cases, the defendants filed their notice of appeal prematurely.  Accordingly, we are without jurisdiction to hear these appeals.


3
It therefore is ORDERED that these appeals are dismissed sua sponte for lack of appellate jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.  This order is without prejudice to the defendants filing timely notices of appeal from the final judgment to be entered by the district court.